Citation Nr: 1759741	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  07-31 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976, which included service during the Vietnam Era.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a January 2013 decision, the Board found the issue of entitlement to TDIU had been reasonably raised by the record during the pendency of a claim for a compensable, initial disability rating for the left deviated septum, which stemmed from an appeal of the January 2007 rating decision.  January 2013 Board Decision; Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In December 2015, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran has raised the issue of entitlement to TDIU as a result of his service-connected disabilities.

In December 2015, the Board remanded this matter directing the RO to obtain a complete copy of the Veteran's Social Security Administration (SSA) records pertaining to his application for disability benefits as they may be relevant to this claim.  Specifically, the Board requested the RO obtain a copy of his application and all associated administrative decisions since the RO's prior request in June 2015 was limited to his SSA medical records alone.    

Pursuant to the Board's remand directives, the RO submitted another request for the Veteran's SSA records in March 2017.  However, once again, the RO limited the request to his medical records.  Thus, the RO has not complied with the Board's remand directives and another remand is necessary to ensure compliance.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's SSA records pertaining to his application for disability benefits, to include the application as well as all associated administrative decisions and records.  

In doing so, document all efforts to obtain these records.  If unable to obtain these records, make a formal finding of unavailability and provide the Veteran and his representative appropriate notice in accordance with 38 C.F.R. § 3.159(e) (2017).

If SSA records are obtained, conduct any further development necessary.  

2. Once the above request has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




